DETAILED ACTION
	This Final office action is in response to Applicant’s submission filed November 9, 2021.  Currently Claims 1-20 are pending.  Claims 1, 9 and 17 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Submission
The 35 U.S.C. 101 rejection of claims 1-20 in the previous office action is maintained.
The 35 U.S.C. 103(a) rejections of claims 1-20 in the previous office action are maintained.



Response to Arguments
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive. Specifically Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims cause subplants to operate (Remarks:  Page 12); the claims transform/reduce an article into a different state or thing (Remarks:  Last Paragraph, Page 12; Paragraph 2, Page 13; Paragraph 2, Page 15); the claims represent an improvement in a technical field (Remarks:  Last Paragraph, Page 14; Page 15).
Additionally Applicant argues that the prior art of record, Felani, Francino, fails to disclose a transit time constraint having first arrival/departure time as claimed (Remarks:  Pages 18, 19) and that the transit time is not used until after the simulation (Remarks:  Last Paragraph, Page 19; Paragraph 1, Page 20).

In response to Applicant’s arguments, that the claims are patent eligible under 35 U.S.C. 101, the examiner respectfully disagrees.
Initially it is noted the pending claims are not specific and represent an attempt to preempt all applications of the (cost function optimization having transit constraints).  More specifically Applicant is attempting to receive a patent for any method/system which solves an optimization a cost for any system that produces output resources through the use of input resources, wherein the cost function takes into account transit time.  Applicant appears to be attempting to pre-empt the solving/optimization of cost functions to 'produce' any output 'resource' through the use of any input 'resource' so long as a transit time is taken into account.
The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." 
Examiner's suggest Applicant amend the claims to more specifically related to the invention, as disclosed, in order to avoid improper preemption.

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101 as the claims product output resources from input resources/operate subplants, the examiner respectfully disagrees.
Independent claims 1, 9 and 17, do not positively recite subplants, the actual operation of subplants nor the actual production of output resources by a computer or other technological element as argued.  Claim 1 fails to recite any technological elements of any kind (e.g. no processing, no controller, etc.) in the body of the claims.  Claims 9 and 17 merely recite 'processing circuity' in the claims preamble wherein the generic 'processing circuity' is merely used as a ‘tool’ to perform the 
As such it is not possible for the claims to represent an improvement in a technical field or technology.
Examiner suggest Applicant amend the claims to positively recite one or more technological elements being controlled, acted upon or otherwise performing the various method steps.
Further the claimed last step merely recites ‘causing’ the subplants to operate to produce wherein the subplants may or may not actually operate and the causing could be as simple as a human user turning on/off a subplant.  The final method step directed to causing subplants to operate to produce does not positively recite the actual operation of the subplants much alone the production of the output resources.
Causing subplants to operate could be simple as informing a person to make baskets based on a solved/optimized cost function which takes into account the transit time related to straw necessary for the baskets. Or causing to operate maybe a simple as a human operator turning on machinery or implementing a production plan based on the solved optimization problem.
Examiner suggest Applicant amend the claims to positively recite a controller actually controlling the operation of 'subplants' which actually produce output 'resources' based on the optimized cost function (e.g. actually control energy production and distribution within a physical building, wherein the subplants are actually chillers, steamers, etc. of a building and the input resources are natural gas, electricity and the like).



There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, that claims 1, 8 and 15 recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., computer, display) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly, we agree with the Examiner that claim 1 is directed to an abstract idea.
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, 
Under step two of the Mayol Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in claims 1, 9 and 17 beyond the abstract idea is a “processing circuitry, (preamble ONLY, claims 9, 17)” i.e., generic computer component. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Appellant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.
Further regarding claims 1, 9 and 17, Applicant’s specification discloses that the claimed elements directed to processing circuitry at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.

Therefore given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application the examiner respectfully disagrees.
The claims are directed to a well-known business practice – business metrics – in this case risk scores related to a service level agreement.  While the claims may represent an improvement to the business process of indicating operational risks associated with a service level agreement they in no way either claimed or disclosed represent a practical application. 
(see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic processing circuitry 
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.


In response to Applicant’s argument that the prior art (Felani/Francino) fail to disclose a first transit time having an arrival time and departure time, the examiner respectfully disagrees.
Felani’s lead time incorporates a transit time, wherein a transit time is by definition the difference between departure/arrival times(lead time; Table 1; Column 1, Paragraph 3, Page 461) .
Felani clearly takes into account the transit time as a constraint for the solved cost function optimization (Column 1, Last Two Paragraphs, Page 462; Column 2, Paragraphs 1-2, Page 462; Table 1, Page 462).









Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Mathematical Cost Optimization of Building Energy Production System for a Plurality of Power Generation Subplants Based on Raw Material Transportation Time Constraints






Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 90 and 17, the claims are directed to the abstract idea of mathematical cost optimization. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, cost optimization (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to mathematically solving an optimization cost function for operating subplants (e.g. power generation units/facilities) based on input resource (e.g. coal, petroleum, etc.) transit/transportation timing constraints (arrival, departure), wherein cost optimization is a fundamental economic practice that falls into the abstract idea subcategories of sales activities and commercial interactions.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “identifying”, “obtaining”, “generating”, “solving”, and “causing” recite functions of the cost optimization are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The steps of generating a transit time and solving an optimization problem also directed to an abstract idea because they are mathematical concepts.  The intended purpose of independent claims 1, 9 and 17 appears to be solving an cost function to determine when to operate subplants to produce energy based on input resource timing constraints.  Accordingly, the claims recite an abstract idea – fundamental Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Additionally, the claims recite a judicial exception, a mental processes, which can be performed in the human mind or via pen and paper (Judicial Exception – Yes – mental process).  
The claimed steps of identifying one or more sources configured to supply input resources; generating a transit time, solving an optimization problem and causing the subplants to operate all describe the abstract idea.  These limitations as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of the generic computer components.  Other than the recitation of a controller (Claim 9, preamble only) and system comprising a controller comprising processing circuitry (Claim 17, preamble only) nothing in the claimed steps precludes the step from practically being performed in the mind.  The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea because the step(s) of obtaining a cost function is directed to insignificant pre-solution activity (i.e. data 
The claims do not integrate the abstract idea into a practical application.  The generic controller (Claim 9, preamble only) and system comprising a controller comprising processing circuitry (Claim 17, preamble only) are recited at a high level of generality merely performs generic computer functions of receiving and processing data.  The generic processor merely applies the abstract idea using generic computer components.   The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  (Integrated into a Practical Application – No).
As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception 
The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.

Regarding dependent claims 2-8, 10-16 and 18-20, the claims are directed to the abstract idea of cost optimization and merely further limit the abstract idea claimed in independent claims 1, 9 and 17.  
Claims 2 and 10 further limits the abstract idea by limiting the input resources to raw resources and limiting the plants to plants that convert the raw resources to refined and output resources (a more detailed abstract idea remains an abstract idea).  Claims 3 and 11 further limit the abstract idea by limiting the cost function to comprise ANY of cost of converting raw resources to refined resources, cost of converting refined resource to output resources, cost of transporting raw resources, cost of transport refined resources or cost of transporting output resources (a more detailed abstract idea remains an abstract idea).   Claims 4 and 12 further limit the abstract idea by limiting the subplants to ANY of petroleum, coal, or natural gas refinement facility (a more detailed abstract idea remains an abstract idea). Claims 5 and 13 further limit the abstract idea by limiting the refined resource plants to ANY of nuclear, fossil fuel, solar, wind, factory or industrial power plant (a more detailed abstract idea remains 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-20, Applicant’s specification discloses that the claimed elements directed to a memory, processor, and non-transitory storage media including computer instructions at best merely comprise generic computer hardware which is commercially available (Figure 8). More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.

Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a system, processor, interface, component and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea 
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. processing circuitry, controller).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a controller (Claim 9, preamble only) and system comprising a controller comprising processing circuitry (Claim 17, preamble only) or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of obtaining or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9 and 17 are are rejected under 35 U.S.C. 103 as being unpatentable over Felani et al., Optimizing Supply Chain Management in Coal Power Generation (2017) in view of Francino et al., U.S. Patent Publication No. 2021/0010757.

Regarding Claims 1, 9 and 17, Felani et al. discloses a system (“Software What’sBest” inherently run on processing circuitry – Abstract; Column 1, Last Paragraph, Page 460; Figure 4) and method comprising:
Identifying one or more sources configured to supply input resources (e.g. coal suppliers; Abstract; Figure 1; Column 1, Paragraph 2, Page 460), one or more subplants (e.g. power plants, utilities; Abstract; Figure 1; Column 1, Paragraph 2, Page 460) configured to produce output resources (e.g. power generation, electricity; Abstract) using the input resources and one or more sinks (e.g. electricity customers) configured to consume the output resources (Abstract; inherent purpose of power generation plants; Title);

Generating a transit (transportation, shipment, etc.; e.g. lead time; Table 1; Column 1, Paragraph 3, Page 461) time constraint that requires the input resources to be sent from the sources to the subplants at a first departure time that occurs before a first arrival time at which the resources are predicted (expected, estimated, anticipated, etc.) to be used to by the subplants, the first departure time and the first arrival time being offset by a first transit time (i.e. include transit/transportation time; e.g. scheduling delivery, shipment scheduling);
Solving an optimization problem to determine an amount of output resources to produce at each of a plurality of time steps (days, weeks, months, hours, etc.) within a time period, wherein solving the optimization problem comprises performing an optimization of the cost function subject to the transit time constraint (Column 1, Last Two Paragraphs, Page 462; Column 2, Paragraphs 1-2, Page 462; Table 1, Page 462).

While Felani et al. discloses that the subplants changed and allocated their input resources through optimizing input transportation cost/timing (Column1, Last Paragraph; Page 463) and while it is inherently the purpose of power plants to produce/generate power (e.g. electricity) Felani et al. does not expressly disclose causing the subplants to operate as claimed.

Francino et al., from the same field of endeavor of solving/optimizing a cost function for producing/generating power (output resources from input resources; Figure 1), discloses a system and method comprising: 

Obtain a cost function comprising a cost of producing the output resources (Figure 1, Elements 30, 46; 40, 42; Figures 3, 7, 8); 
Solving an optimization problem to determine an amount of output resources to produce at each of a plurality of time steps within a time period, wherein solving the optimization problem comprises performing an optimization of the cost function subject to the constraints (Figure 1, Elements 34, 40, 42; Figures 3, 5, 7, 8).
Causing the subplants to operate to product at each of the plurality of time steps, the amount of output resources determined by solving the optimization problem (Figure 1, Element 50; Figures 2, 5; Figure 12, Element 706; Paragraphs 94, 103).

It would have been obvious to one skilled in the art that the system and method as disclosed by Felani et al. would have benefited from causing the operation of a power plant (output) based on an solved optimization problem (cost function) in view of the disclosure of Francino et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.





Claims 2-6, 8, 10-14, 16, and 18-20 are are rejected under 35 U.S.C. 103 as being unpatentable over Felani et al., Optimizing Supply Chain Management in Coal Power Generation (2017) in view of Francino et al., U.S. Patent Publication No. 2021/0010757 as applied to the claims above and further in view of Yonekawa et al., U.S. Patent Publication No. 20140250887.

Regarding Claims 2 and 10, while refining raw resources in order to be used to produce output resources is old, very well-known and common place (e.g. refining oil from crude oil for use in power plants or refining (washing, preparing, pulverizing, etc.) mind coal prior to use in a coal fired power plant) Felani et al. does not disclose refining as claimed.

Yonekawa et al., from the same field of endeavor of producing output resources utilizing input resources (Abstract; Paragraph 16), discloses a system and method wherein input resources (goal) comprise raw resources (Figure 1, Elements 1, 2) and the one or more subplants comprise one or more raw resource subplants configured to convert the raw resources to refined resources (Figure 1, Elements 3, 4; Paragraph 17) and one or more refined resource subplants configured to convert the refined resources to output resources  (Figure 1, Element 5; Paragraph 19).  

It would have been obvious to one skilled in the art that the system and method as disclosed by Felani et al. and Francino et al. would have benefited well known practice of refining raw resources into refined resources and utilizing refined input resources to product output resources in view of the disclosure of Yonekawa et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 3 and 11, Felani et al. discloses a system and method wherein cost function to comprise ANY of cost of converting raw resources to refined resources, cost of converting refined resource to output resources, cost of transporting raw resources (Equations 1-3, Page 461; Column 2, Page 461), cost of transport refined resources or cost of transporting output resources.  

Regarding Claims 4 and 12, Felani et al. discloses a system and method wherein the raw resource subplants include ONE or more of petroleum, coal, or natural gas facility. 

Yonekawa et al. discloses a system and method wherein the raw resource subplants include ONE or more of petroleum refinement, coal refinement (Figure 1, Elements 3, 4; Paragraph 17), or natural gas refinement facility . 

Regarding Claims 5 and 13, Felani et al. discloses a system and method wherein the resource subplants comprise ONE or more of: nuclear, fossil fuel, solar, wind, factory or industrial power plant (Abstrtact).   

Yonekawa et al. discloses a system and method wherein the refined resource subplants comprise ONE or more of: nuclear, fossil fuel, solar, wind, factory or industrial power plant (Abstract; Figure 1, Element 5).   

Regarding Claims 6 and 14, Felani et al. discloses a system and method wherein the cost function further comprises a cost of converting one or more inputs to one or more output resources for each of the subplants (Equations 1-3, Page 461; Column 2, Page 461).  

Regarding Claims 8, 16 and 18 Felani et al. does not disclose sinks or a predicted resource consumption time as claimed.

Francino et al., from the same field of endeavor of generating output resources from input resources discloses a system and method further comprising:
Generating a resource conversion time constraint the requires the first arrival time at which the input resources are predicted to be used by the subplants (Figure 1, Elements 40, 42, 34) to occur before an output resource consumption time at which the output resources are predicted to be consumed by the sinks the first arrival time and the output resource consumption time being offset in time by a resource conversion time representing an amount of time required to convert the input resources into the output resources (Figures 5, 7, 8; Paragraphs 78, 86, 87); 
Wherein solving the optimization problem comprises solving the optimization problem subject to transit time constraint and the resource conversion time constraint to determine an amount of the output resources to product at each of the plurality of time steps within the time period (Figure 1, Elements 34, 40, 42; Figures 3, 5, 7, 8; Paragraphs 94, 103)

Regarding Claim 19, claim 19 recites similar limitations to claims 2, 3, 10 and 11 and is therefore rejected using the same art and rationale as applied in the rejection of claims 2, 3, 10 and 11.

Regarding Claim 20, claim 20 recites similar limitations to claims 4, 5, 12 and 13and is therefore rejected using the same art and rationale as applied in the rejection of claims 4, 5, 12 and 13.


Claims 7 and 15 are are rejected under 35 U.S.C. 103 as being unpatentable over Felani et al., Optimizing Supply Chain Management in Coal Power Generation (2017) in view of Francino et al., U.S. Patent Publication No. 2021/0010757 in view of Yonekawa et al., U.S. Patent Publication No. 20140250887 as applied to the claims above and further in view of Steven et al., U.S. Patent Publication No. 2012/0296482.

Regarding Claims 7 and 15, while taking in account the cost of transmitting output resources to sinks (e.g. cost of transmitting electricity from a power plant to a power customer) is old, very well-known and widely practiced Felani et al. does not disclose including a cost to transport output resources as claimed.

Steven et al., from the same field of endeavor of operating a power plant based on a optimized cost function (Figures 14, 16; Paragraphs 26-28, 30, 85, 103, 135-137) discloses a system and method wherein the cost function comprises a cost of transporting the output resources from the subplants to the sinks based on the geographic locations of the subplants and sinks (e.g. ransmission cost Paragraphs 6, 383; Figure 19).

It would have been obvious to one skilled in the art that the system and method as disclosed by Felani et al., Francino et al. and Yonekawa et al. would have benefited well known practice of taking into account the cost of transporting out resources in view of the disclosure of Steven et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
The invention, as disclosed in the instant application, is directed to the cost optimized control of subplant production of energy within a building and may disclose patentable subject matter however not all of the disclosed potentially patentable subject matter is recited in the claims. An interview with the examiner may be productive. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623